Citation Nr: 0913605	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  01-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis residuals.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When the claim came before the Board, most recently in March 
2007, it was remanded to the RO for additional development.  
That development has been completed and the case is returned 
to the Board.

Prior to the March 2007 BVA remand, the RO considered the 
veteran's left ankle claim as reopened in a July 2006 
Statement of the Case.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  In an unappealed September 1988 rating decision, the RO 
denied service connection for hepatitis and a left ankle 
disability.

2.  The evidence associated with the claims file subsequent 
to the September 1988 rating decision is either cumulative or 
redundant of the evidence already of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims seeking service connection 
for hepatitis residuals and a left ankle disability.




CONCLUSIONS OF LAW

1.  Since the September 1988 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for hepatitis residuals is 
not reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156 (2001).

2.  Since the September 1988 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for a left ankle disability 
is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letter 
mailed in May 2007, after its initial adjudication of these 
claims.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2007 VCAA letter is in compliance with the 
Court's holding in Kent.  The letter specifically informed 
the Veteran of the type of evidence that was lacking in the 
record at the time of the prior denial, and of the type of 
evidence that is necessary to reopen the claim.  Following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO readjudicated 
the Veteran's claims in December 2008.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of these claims would have been 
different had fully compliant VCAA notice been provided 
before the initial adjudication of the claims.

The Veteran has been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought, 
and the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Regardless, 
as explained below, the Board has determined that reopening 
the Veteran's claims for service connection for hepatitis 
residuals and a left ankle disability is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that service treatment records, 
pertinent private and VA medical records, lay statements and 
records from the Social Security Administration have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of these claims were insignificant and non 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.



Legal Criteria

Despite the finality of a prior decision, a claim for service 
connection will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the Veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

Analysis

The Veteran was denied service connection for a left ankle 
disability and hepatitis by an unappealed September 1988 
rating decision.  Evidence of record at that time consisted 
of service medical records that were negative for a left 
ankle disability.  Service medical records do refer to a 
hospitalization for infectious hepatitis with jaundice, 
lasting 36 days during 1962.  However, the Veteran was 
assessed as having no complications and no sequalae from this 
infection.  Evidence during the post service period prior to 
the September 1988 decision was negative for either 
disability.  In the September 1988 decision, the RO denied 
the claims on the basis that there was no evidence of a 
chronic left ankle disability and no evidence of residuals of 
hepatitis, to include during a recent hospitalization for an 
unrelated disability.

In the period following the September 1988 RO rating 
decision, the Veteran has submitted no evidence of a left 
ankle disability.  To the extent that arthritis is mentioned 
in medical evidence, such as an April 2005 letter from a 
private physician, there is no arthritis referable to the 
Veteran's left ankle.  With respect to the Veteran's liver, 
VA outpatient records from April 1999 note elevated liver 
function tests.  However, no symptomatology was attributed to 
this clinical finding, which has not been repeated and was 
not found to be a residual of hepatitis.  A March 2000 
outpatient record indicates the Veteran's liver was not 
enlarged.  No other pertinent abnormalities are noted in this 
period and the Veteran has not been found to have hepatitis 
or residuals of hepatitis in any clinical record, despite 
extensive outpatient treatment for numerous health problems.

Because of a lack of evidence showing the existence of 
hepatitis residuals or a left ankle disability, the Board 
finds that the Veteran has not submitted evidence which bears 
directly and substantially upon the hepatitis or left ankle 
claims under consideration.  The evidence submitted by the 
Veteran is either cumulative or redundant of evidence already 
on file, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, new and material evidence is not found and the 
Veteran's claims for service connection for hepatitis 
residuals and a left ankle disability are not reopened.

ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for hepatitis residuals is denied.

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for a left ankle disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


